DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/196,156 filed 03/09/2021 in which claims 1-21 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 18 and 13-15 of U.S. Patent No.10,992,588 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.

Current Application 17/196,156
Patent 10,992,588 B2
Claim 1. A packet processing node in a split radio access architecture, the split radio access architecture comprising the packet processing node and one or more baseband processing nodes, the packet processing node comprising: a receiver configured to: receive, from a baseband processing node, first feedback corresponding to air interface congestion between the baseband processing node and a wireless device receiving packets from the baseband processing node; and receive, from the baseband processing node, second feedback corresponding to transport network congestion of a transport interface between the packet processing node and the baseband processing node; and a transmitter configured to transmit user data to the baseband processing node based on the first and second feedback.
Claim 3. A packet processing node in a split radio access architecture, the split radio access architecture comprising the packet processing node and one or more baseband processing nodes, the packet processing node comprising: a receiver configured to: receive, from a baseband processing node, first feedback corresponding to air interface congestion between the baseband processing node and a wireless device receiving packets from the baseband processing node; and receive, from the baseband processing node, second feedback corresponding to transport network congestion of a transport interface between the packet processing node and the baseband processing node; a data rate circuit operatively connected to the receiver and configured to determine a data rate for providing user data to the baseband processing node responsive to the first feedback; a transmission window circuit operatively connected to the receiver and configured to determine a transmission window size for providing the user data to the baseband processing node responsive to the second feedback; and a transmitter configured to transmit the user data to the baseband processing node according to the determined data rate and the determined transmission window size to control congestion when providing the user data to the baseband processing node.1. A method of controlling congestion in a split radio access architecture, the split radio access architecture comprising a packet processing node operatively connected to one or more baseband processing nodes, the method comprising the packet processing node: receiving, from a baseband processing node, first feedback corresponding to air interface congestion between the baseband processing node and a wireless device receiving packets from the baseband processing node; receiving, from the baseband processing node, second feedback corresponding to transport network congestion of a transport interface between the packet processing node and the baseband processing node; determining a data rate for providing user data to the baseband processing node responsive to the first feedback; determining a transmission window size for providing the user data to the baseband processing node responsive to the second feedback; and transmitting the user data to the baseband processing node according to the determined data rate and the determined transmission window size.
Claims 2 and 12. The packet processing node of claim 1, further comprising processing circuitry configured to determine a data rate for providing the user data to the baseband processing node responsive to the first feedback, wherein to transmit the user data based on the first feedback the transmitter is configured to transmit the user data according to the determined data rate.
Claims 1 and 3
Claims 3 and 13. The packet processing node of claim 2, wherein: the first feedback comprises air interface congestion feedback comprising user data buffer feedback, air interface user bit rate feedback, and/or hybrid automatic repeat request feedback; and to determine the data rate responsive to the first feedback, the processing circuitry is configured to determine the data rate responsive to the air interface congestion feedback.
Claim 5
Claims 4 and 14. The packet processing node of claim 1, further comprising processing circuitry configured to determine a transmission window size for providing the user data to the baseband processing node responsive to the second feedback, wherein to transmit the user data based on the second feedback the transmitter is configured to transmit the user data according to the determined transmission window size.
Claims 1 and 3
Claims 5 and 15. The packet processing node of claim 4, wherein the processing circuitry is further configured to start a timer responsive to the determination of the transmission window size, and prohibit further adjustment of the transmission window size until expiration of the timer.
Claim 11
Claims 6 and 16. The packet processing node of claim 4, wherein: the second feedback comprises transport network congestion feedback comprising congestion feedback, packet loss feedback, packet timing feedback, delay variation feedback, active queue management feedback, and/or an explicit congestion notification; and to determine the transmission window size responsive to the second feedback, the processing circuitry is configured to determine the transmission window size responsive to the transport network congestion feedback.
Claim 7
Claims 7 and 17. The packet processing node of claim 4, wherein: the second feedback comprises a first window size defining a volume of in-flight data packets between the packet processing node and the wireless device receiving packets from the baseband processing node, the first window size determined by the baseband processing node responsive to transport network congestion information; and 15C&B Ref. 4015-11440 Client Ref. P050704US03 to determine the transmission window size responsive to the second feedback, the processing circuitry is configured to determine the transmission window size from the first window size.
Claim 8
Claims 8 and 18. The packet processing node of claim 4, wherein to determine the transmission window size responsive to the second feedback, the processing circuitry is configured to increase or decrease the transmission window size responsive to the second feedback indicating that the transport network congestion is below or above a congestion threshold, respectively.
Claim 13
Claims 9 and 19. The packet processing node of claim 8, wherein the processing circuitry is further configured to halt the increasing of the transmission window size responsive to the transmission window size reaching a maximum transmission window size.
Claim 14
Claims 10 and 20. The packet processing node of claim 8, wherein to increase the transmission window size responsive to the second feedback indicating that the transport network congestion is below the congestion threshold, the processing circuitry is configured to set the transmission window size to a maximum transmission window size.
Claim 15
Claim 11. A method of controlling congestion in a split radio access architecture, the split radio access architecture comprising a packet processing node operatively connected to one or more baseband processing nodes, the method comprising the packet processing node: receiving, from a baseband processing node, first feedback corresponding to air interface congestion between the baseband processing node and a wireless device receiving packets from the baseband processing node; receiving, from the baseband processing node, second feedback corresponding to transport network congestion of a transport interface between the packet processing node and the baseband processing node; and transmitting user data to the baseband processing node based at least on the first feedback and the second feedback.
Claim 1. A method of controlling congestion in a split radio access architecture, the split radio access architecture comprising a packet processing node operatively connected to one or more baseband processing nodes, the method comprising the packet processing node: receiving, from a baseband processing node, first feedback corresponding to air interface congestion between the baseband processing node and a wireless device receiving packets from the baseband processing node; receiving, from the baseband processing node, second feedback corresponding to transport network congestion of a transport interface between the packet processing node and the baseband processing node; determining a data rate for providing user data to the baseband processing node responsive to the first feedback; determining a transmission window size for providing the user data to the baseband processing node responsive to the second feedback; and transmitting the user data to the baseband processing node according to the determined data rate and the determined transmission window size.
Claim 21. A non-transitory computer readable recording medium storing a computer program product for controlling congestion in a split radio access architecture, the split radio access architecture comprising a packet processing node operatively connected to one or more baseband processing nodes, the computer program product comprising software instructions which, when run on processing circuitry of the packet processing node, causes the packet processing node to: receive, from a baseband processing node, first feedback corresponding to air interface congestion between the baseband processing node and a wireless device receiving packets from the baseband processing node; receive, from the baseband processing node, second feedback corresponding to transport network congestion of a transport interface between the packet processing node and the baseband processing node; and transmit user data to the baseband processing node based at least on the first feedback and the second feedback.
Claim 2. A non-transitory computer readable recording medium storing a computer program product for controlling congestion in a split radio access architecture, the split radio access architecture comprising a packet processing node operatively connected to one or more baseband processing nodes, the computer program product comprising software instructions which, when run on processing circuitry of the packet processing node, causes the packet processing node to: receive, from a baseband processing node, first feedback corresponding to air interface congestion between the baseband processing node and a wireless device receiving packets from the baseband processing node; receive, from the baseband processing node, second feedback corresponding to transport network congestion of a transport interface between the packet processing node and the baseband processing node; determine a data rate for providing user data to the baseband processing node responsive to the first feedback; determine a transmission window size for providing the user data to the baseband processing node responsive to the second feedback; and transmit the user data to the baseband processing node according to the determined data rate and the determined transmission window size.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478